Title: From Thomas Jefferson to Willink & Van Staphorst, 1 October 1787
From: Jefferson, Thomas
To: Willink & Van Staphorst



Gentlemen
Paris Octob. 1. 1787.

This serves to advise you that I have drawn on you this day in favor of Mr. Grand, banker of Paris, for three thousand two hundred and one florins one sol de banque paiable at one day’s sight on account of the United states of America, which I depend on your honouring and am with great respect gentlemen Your most obedient & most humble servant,

Th: Jefferson

